Citation Nr: 1829254	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant served on active duty for training from April 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant appeared and testified at a Board hearing held at the RO before the undersigned in November 2017.  A transcript of this hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In March 1972, the appellant enlisted and he served a term of active duty for training from April 1972 to January 1973.  Subsequently, he was discharged from the service in February 1974.  At no time did the appellant serve on active duty.

2.  Although the appellant has filed claims of entitlement to service connection for various disorders he is not service-connected for any disability.


CONCLUSION OF LAW

The criteria for basic eligibility to nonservice-connected pension benefits are not met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.3, 3.23 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to nonservice-connected pension benefits based upon his period of active duty for training from March 1972 to February 1974.  

In the present case, although no notice was sent to the appellant regarding his claim for nonservice-connected pension, VA was not required to comply with the notice and duty to assist provisions because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004). 

VA nonservice-connected pension benefits are payable to a veteran who is permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C. § 1521; 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).  

The term "active military, naval, or air service" includes active duty, "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, when a claim is based on a period of active duty for training or inactive duty training, there must be evidence that the individual concerned died or became disabled during such period of service as a result of a disease or injury in the case of active duty for training, or an injury in the case of inactive duty training, that was incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training or inactive duty training would not qualify as "active military, naval, or air service," and the appellant would not achieve "veteran" status for purposes of that claim.  See 38 C.F.R. § 3.6(a); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The appellant contends he has the requisite 90-days of wartime service and, therefore, he should be awarded nonservice-connected pension benefits.  The Board does not dispute that the appellant served on active duty for training for at least 90 days during a period of war.  Whether the appellant had wartime service, however, is not the issue in this case.  The issue is whether he had "active military, naval, or air service," and therefore has "veteran" status so that he is eligible for pension benefits.  After reviewing the evidence, the Board finds that the appellant's service does not constitute "active military, naval or air service."  Hence, he is not a veteran, and he has no eligibility to nonservice-connected pension benefits.

The appellant's DD214 shows that his service from April 1972 to January 1973 was for active duty for training.  Moreover, the appellant submitted the first page of his enlistment contrast that shows he clearly enlisted in the reserve, that he had no active duty obligation and his Active/Inactive Status was "Inactive Duty."  Therefore, when he enlisted in March 1972, he had no expectation of performing active duty, and his service records show he did not perform any.  Rather he entered into active duty for training in April 1972 and was discharged in January 1973.  The appellant was administratively discharged from the reserve in February 1974 by reason of unsuitability and apathy because he failed to report for mandatory drills and annual training in the year following his discharge from active duty for training.  Indeed, it appears he possibly showed up for drills only once in March 1973.  In any event, there is no evidence that he served any period of active duty from January 1973 to February 1974.  Indeed, the appellant does not contend that he did.  

Rather, the appellant contends that he has mental health issues are as the result of a period of confinement that he had during his period of active duty for training from April 1972 to January 1973.  The appellant's service records show that he was confined from November 1972 to January 1973 for suspected involvement in a burglary and that all charges were dropped due to insufficient evidence.  While the appellant has filed claims with VA for service connection for a psychiatric disorder based on this event that claim was denied, and the rating decision denying that benefit is final.  38 U.S.C. § 7105.  (The Board notes that he has also claimed entitlement to for other issues, but those claims were also denied in other rating decisions that are final.) 

The appellant is free to submit new and material evidence in an effort to secure entitlement to service connection for a disorder he believes was incurred or aggravated during his term of active duty for training.  See generally, 38 U.S.C. § 5108.  At this time, however, the appellant is not service connected for any disorder, and there is no evidence showing that he is otherwise a veteran.  Hence, the appellant has no entitlement to receiving nonservice-connected pension benefits.

The claim is denied.   


ORDER

Entitlement to basic eligibility to nonservice-connected pension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


